DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2- Figures 1-6 and Claims 13-19 in the reply filed on 08/11/2022 is acknowledged.
Claims 1-12 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettinger et al. (US 8448843 B2; hereinafter Bettinger).
Regarding claims 13 and 16, Bettinger teaches a tray and the blank for making comprising a bottom panel (16) having opposing first and second longitudinal edges and opposing first and second lateral edges transverse to the longitudinal edges (see Fig. 2); one or more panels (20a/20c/20e/20g) hingedly joined to the bottom panel at one or more of the longitudinal and lateral edges; the bottom panel being divided into first and second sectional panels on opposing sides of an interface comprising perforated portions (28a/28b) generally aligned with a diagonal between a first pair of diagonally opposing corners of the bottom panel; each perforated portion including an inner end (at 30), wherein the inner ends of the perforated portions are longitudinally spaced from each other (Examiner notes that they are spaced via the cutout at 30); first and second fold lines (42) extending diagonally at least partially between a second pair of diagonally opposing corners of the bottom panel and respective perforated portions; and first and second release tabs formed integrally with the first and second sectional panels, respectively, wherein the first release tab is defined in the second sectional panel and the second release tab is defined in the first sectional panel (Col 4 lines 55-65).  Examiner considers the panel sections bounded by cut lines 40a-b, fold lines 42, and perforated line 44 to function as a tab.
Regarding claim 17, Bettinger discloses a container wherein the blank comprises corrugated cardboard including a layer defined by elongated flutes, and including a plurality of unbroken flutes extend laterally in the first and second release tabs across the interface (Col 9 lines 30-45).
Allowable Subject Matter
7.	Claims 14-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734